Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Manabe et al. (US 20100063221), Willenbacher et al. (Polyisobutene-based Pressure Sensitive Adhesives), Nakayama et al. (US 20150240133), and DeGroot, Jr. (US 5952419).
Manabe discloses a polysiloxane composition comprising a polysilsesquioxane component and a polyisobutylene polymer component.  Manabe further discloses the polysilsesquioxane component is found at a content of 33% to 99% of the composition which is outside the range presently claimed.  Willenbacher discloses PIB pressure sensitive adhesives comprise high and low molecular weight PIB components and tackifiers to form an adhesive.  However, Willenbacher is silent to the composition as claimed.  Nakayama discloses a PIB pressure sensitive adhesive but is silent to a polysilsesquioxane component at the content as claimed.  DeGroot discloses a polyisobutylene-polyorganosiloxane pressure sensitive adhesive.  The polyorganosiloxane contains 2 silicon-bonded alkenyl groups.  However, DeGroot is silent to the use of a polysilsesquioxane, wherein the combination would be hindsight.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783